Opinion by
Judge Rogers,
This is the appeal of a municipality from an order of the Chester County Court of Common Pleas direct*11ing the municipality to approve a developer’s preliminary plan of subdivision by reason of the municipality’s failure to render a decision concerning the approval or rejection of the developer’s plan and communicate its decision to the developer in writing not later than 90 days following the date of the regular meeting of the governing body or the planning agency next following the date the application is filed, as required by Section 508 of the Pennsylvania Municipalities Planning Code, Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §10508. The municipality made a decision to reject the plan on October 6, 1980, the last day allowed, but the decision was not composed by the municipality’s solicitor or put in the mail to the developer until the next day, October 7, 1980, and not received by the developer until some days still later. We affirm the order of the common pleas court on the opinion of Judge Melody reported at Pa. D.& 0.3rd ( ).
Order
And Now, this 18th day of March, 1983, the order of the Court of Common Pleas of Chester County dated September 29,1981 is affirmed.